Mr. Justice Scholfield delivered the opinion of the Court: This appeal is from a judgment of the County Court of Cook county confirming an assessment for a system of sewers in Sixty-seventh street, Madison avenue and Seventieth street, in the city of Chicago, and for a pumping station in connection with said system of sewers and for an outlet from said pumping station into Lake Michigan. It is, among other things, provided in the ordinances under and by virtue of which this assessment is made, that “ for all rock excavation, in addition to his price per foot of sewer, the contractor is to receive a compensation of-dollars per cubic yard,” and this blank is nowhere else filled. And again: “ The commissioner of public works reserves the right to-make any changes in the foregoing plans and 'specifications that the said commissioner may deem desirable or necessary, and the contractor shall furnish any additional materials or do any additional work required by such changes at the rate said department shall determine to be just.” It is enough to say these provisions are condemned in Foss v. City of Chicago, 56 Ill. 354; Wright v. City of Chicago, 60 id. 312; U. B. Ass’n v. Chicago, 61 id. 439; Walker v. Chicago, 62 id. 286; Village of Hyde Park v. Carton, 132 id. 100. And it is unnecessary to repeat their reasoning. In another ordinance “the commissioner reserves the right to reject any proposals at his discretion,” which seems to be directly in the teeth of section 50, chapter 24, Be vised Statutes, 1874. The judgment is reversed and the cause is remanded with directions to the court below to enter judgment refusing to confirm the assessment. Judgment reversed.